Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered November 14, 1988, convicting him of murder in the second degree, attempted robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied a fair trial by the admission of allegedly explicit and implicit bolstering testimony and by the prosecutor’s reference to this testimony on summation. To preserve a claim of error on the ground of bolstering (see, People v Trowbridge, 305 NY 471), the defendant must explicitly state that the basis of his objection is that the testimony constitutes improper bolstering (see, People v Love, 57 NY2d 1023; People v West, 56 NY2d 662). Here the defendant did not make any objection to the testimony or the remark on summation now complained of. His claims are *399therefore unpreserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Faison, 120 AD2d 744). Brown, J. P., Lawrence, Hooper and O’Brien, JJ., concur.